13 N.Y.3d 934 (2010)
895 N.Y.S.2d 310
THE PEOPLE OF THE STATE OF NEW YORK ex rel. ROBERT C. HINTON, JR., Appellant,
v.
HAROLD GRAHAM, Superintendent, Auburn Correctional Facility, Respondent.
Mo. No. 2009-1241.
Court of Appeals of New York.
Submitted November 23, 2009.
Decided January 19, 2010.
Judge PIGOTT taking no part.
Motion, insofar as it seeks leave to appeal from the Appellate Division order of affirmance, denied; motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing the appeal from Supreme Court's order denying a motion for reconsideration, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief etc. dismissed as academic.